On petition for certiorari, under our Rule 34, we review order of the circuit court, inter alia, as follows:
"It is hereby ordered, adjudged and decreed that the custody of said minor children Luella Jolly and James Jolly is hereby awarded to the defendant Guy Marshal Jolly, subject to the further order of this Court, and the plaintiff Emma Vivian Jolly is hereby directed to deliver at once the said minor children to said defendant, and
"It is further ordered that the defendant shall in lieu of former orders relating to the payment of alimony and maintenance, pay to the plaintiff Emma Vivian Jolly the monthly sum of thirty dollars either from rentals from the joint filling station or as a direct payment, accounting from the 18th day of December, 1940."
The transcript of the record fails to show any legal basis for the entry of the order complained of. The allegation of petition for the order was insufficient to show any legal grounds to warrant or require a change or modification of the order theretofore entered awarding the custody of the minor children to the mother.
Therefore, certiorari is granted and the order complained of is reversed.
So ordered.
  BROWN, C. J., WHITFIELD, BUFORD and ADAMS, J. J., concur. *Page 61